Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks/After Non-Final rejection, filed April 26, 2022. As filed claims 106 and 116 are pending of which claims 106 and 116 are amended. Claims 1-105, 107-115, 117-122 are cancelled.
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 5/04/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
Response to Remarks
Applicant’s amendments have been fully considered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 106, 116 and 117, 121, 122 under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn per claim amendments to recite structural
limitations of the compound as being represented by a formula selected from the group
consisting of (I), (II), (III), (IV), (V).
2. The rejection of claims 106, 116 and 117, 121, 122 under 35 U.S.C.  112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as lacking enablement  is maintained for claims 106 and 116.
Applicant's arguments that “claim 106 has been amended to recite a genus of compounds that consists of succinate as the TCA cycle intermediate and serine as the amino acid, with specific additional, structural limitations of the compound as being represented by a formula selected from the group consisting of (I), (II), (III), (IV), (V). “ “As amended, claim 106 recites a genus of compounds that is limited to five possible
structures. As noted above, because the compounds of the invention are highly water soluble, they are absorbed and circulate readily in the body, and can be cleaved to efficiently deliver TCA cycle intermediates to target tissues. Thus, compounds of the invention may be used in a method
for treating a condition associated with altered TCA cycle metabolism in a subject as described by amended claims 106 and 116.” (Remarks page 6-7) were carefully considered but not found persuasive.

However, the Applicant’s specification provides zero examples assays for determining the potential therapeutic effect of a compounds represented by a formula selected from the group consisting of (I), (II), (III), (IV), (V).
 
Moreover, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound can be used to treat all diseases and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence. 
This rejection is still deemed proper, and is therefore maintained.
3. The rejection of claims 106, 116 and 117, 121, 122 under 35 U.S.C.  112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained for claims 106 and 116.  
The applicants amended the claims to recite a genus of compounds
represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V). However, the structure and the connectivity of  beta-hydroxybutyrate, succinate and serine fragments in formula (IV) or the malate, succinate and serine fragments in formula (V) is not specified in the claim. 

4. The rejection of claims 106, 116 under 35 U.S.C.  102(a)(1) and 102 (a)(2) as being anticipated by Alonezi et al. is withdrawn per claim amendments.
5. The rejection of claims 106, 116 under 35 U.S.C.  102(a)(1) and 102 (a)(2) as being anticipated by JP 2014019649, Feb. 03, 2014 by Yamada is withdrawn per claim amendments.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 4/26/2022 wherein the limitations in pending claims as amended now have been changed. The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 106 and 116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for treatment of a condition associated with altered TCA cycle metabolism in a subject, by providing to a subject a compound comprising succinate as one TCA cycle intermediates; and a serine. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”. 
 As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue’.” The court (In re Wands, 8 USPQ2d 1400 (1988)) established the following factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph: (a) nature of the invention; (b) breadth of claims; (c) state of prior art; (d) level of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided; (g) working examples; and (h) quantity of experimentation required to make or use the invention. 
The analysis is as follows:(a)         Nature of the invention –a method of treating a condition associated with altered TCA cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V). The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(b)       Breadth of the claims - is incommensurate in scope with the disclosure. Specifically, the terms “condition associated with altered TCA cycle metabolism” of claim 106 or “ a cancer” ; “neurodegenerative disorder “, etc. of instant claim 116, encompass a plethora of diseases. The chemical structure of a compounds consisting of serine and  TCA cycle intermediate comprises succinate is not provided in the claims.
The breadth of the claims is drawn to method of treating condition associated with altered TCA cycle metabolism  by administering a claimed compounds represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V), including the list of inherited disorder, a neurodegenerative disorder, a cancer, an energetic disorder, refractory epilepsy, propionic acidemia (PA), methylmalonic acidemia (MMA), a long chain fatty acid oxidation disorder, succinyl CoA lyase deficiency, pyruvate carboxylase deficiency, mitochondrial respiratory chain deficiency, glutaric acidemia type 1 or type 2 a neurologic disease, disorder or condition, a pain or fatigue disease, muscular dystrophy, mitochondrial myopathy, mitochondrial encephalomyopathy lactic acidosis and stroke-like syndrome (MELAS), myoclonic epilepsy and ragged-red fibers, a mitochondrial associated disease, and a disorder related to POLG mutation as listed in claim 116 for which the instantly claimed compounds have therapeutic potential.
(c )  State of the prior art and ( e) predictability in the art - the pharmacological art involves screening in vitro and in vivo to determine if the compounds exhibit the desired pharmacological activities.  In order to treat a disease: one would need to precisely identify what the disease is, identify what biological target is connected with the disease, demonstrate that the drug candidate in some way modulates the normal processes of the biological target, and demonstrate that a patient benefited from such modification without detrimental side effects.  Typically, this process includes in vitro laboratory screening, preclinical in vivo screening, and three phases of clinical trials.  Once this arduous process has been successfully completed by a drug candidate, subsequent drug candidates will benefit from the established proof of concept.  The subsequent drug candidates must demonstrate a substantial correlation between their biological activity and that of the known drug candidate.
With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219  notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  
In the instant case, the prior art recognizes that methylmalonic academia is a condition associated with altered TCA cycle metabolism (see Peter  et al. PLOS one, Vol 2, 12 pages; cited by Applicants in IDS).

  However, the prior art lacks drug candidates that have proven efficacy in the clinic from which the instant compounds can draw a correlation to.  The prior art has failed to recognize compounds represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V) as successful treatments for various disease including inherited disorder, a neurodegenerative disorder, a cancer, an energetic disorder, refractory epilepsy, propionic acidemia (PA), methylmalonic academia, etc..
Additionally, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for biological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
In the instant specification, while a full discussion of each disease which is encompasses by Applicant’s claim language will not be given, the following examples teach that the start of the prior art with respect to the claimed disorders has not advanced to the point of being predictive of the treatment and prevention of the breadth of diseases instantly claimed. The genus of cancer diseases includes, but is not limited to the following: CNS cancers, leukemia, carcinomas, lung and pleural cancer, thyroid cancer, prostate cancer, breast cancers, etc. 
The broad and divergent list of diseases in the claims each has a different mode of action and mechanism for treatment. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.

(d)   Level of one of ordinary skill in the art - The artisans using applicant’s method would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience. The level of skill in the art is high with a typical practitioner having obtained a Ph.D., M.S. or equivalent advanced degree; however, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases would benefit from this activity.
(f-g)  The amount of direction provided by the inventor and existence of working examples – The amount of guidance or direction to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.  MPEP 2164.03 (quoting In re Fisher, 427 F.2d 833, 839, 166 USPQ 18 24 (CCPA 1970).  As identified supra, the pharmaceutical art is unpredictable; therefore, Applicant has the burden of providing direction or guidance in the specification.  
The only direction or guidance present in the instant specification is the listing of disorders applicant considers as treatable by the claimed compounds. There are no working examples present for treating or preventing of the full scope of conditions/disorders associated with altered TCA cycle metabolism with compounds  represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V) as recited in the instant claims. The Specification is limited to preparation of the compound of formula (XIII) (example 1) on [0091].
In the instant case, Applicant’s specification provides zero examples assays for determining the potential therapeutic effect of a compounds consisting of succinate as one TCA cycle intermediates; and a non-naturally-occurring derivative of cysteine.
Furthermore, there is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the numerous diseases/disorders or conditions claimed herein.  That a single compound can be used to treat all diseases and conditions embraced by the claim is an incredible finding for which Applicant has not provided supporting evidence. 
The specification fails to provide working examples, which demonstrate in vitro or in vivo activity for the instantly claimed compound consisting of serine, and TCA cycle intermediate comprises succinate in treating conditions associated with altered TCA cycle metabolism.  
(h)    Quantity of experimentation needed to make or use the invention based on the content of the disclosure - Given the fact that, historically, the development of new cancer or neurodegenerative drugs has been difficult and time consuming, and especially in view of factors a) and c), the quantity of experimentation needed is expected to be great. Numerous mechanisms have been proposed over decades as methods of treating the diseases such as cancer generally. However, despite high hopes for success, and a plausible theory why these should work for cancers generally, none of these approaches has ever produced a drug which comes remotely near such a goal. 
Specifically, the prior art recognizes that there never has been a compound capable of treating cancers generally.  “The cancer therapy art remains highly unpredictable, and no example exists for efficacy of a single product against tumors generally.”  (<http://www.uspto.gov/web/offices/pac/dapp/1pecba.htm#7> ENABLEMENT DECISION TREE, Example F, situation 1). A similar statement appears at In re Application of Hozumi et al., 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. There are compounds that treat a modest range of cancers, but none has ever been able to figure out how to get a compound to be effective against cancer generally, or even a majority of cancers.  Indeed, the existence of such a "silver bullet" is contrary to our present understanding in oncology. 
Accordingly, there is substantive “reason for one skilled in the art to question the objective truth of the statement of utility or its scope” (In re Langer, 183 USPQ 288, 297), specifically, the scope of covering cancer generally, neurodegenerative disease, inherited disease, etc.. 
Therefore, a person having ordinary skill in the art at the time the invention was made would be faced with an undue amount of experimentation to use the claimed compounds represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V) for the full scope of the claimed intended uses.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
            The specification fails to provide sufficient support of the broad use of the methods of administering   a compound represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V) in treatment or prevention of the broad list of condition associated with altered TCA cycle metabolism  of the claims as a result necessitating one of skill to perform an exhaustive search for which diseases can be treated or prevented by composition of the invention in order to practice the claimed invention.
           Conclusion – even in view of the high level of skill that one of ordinary skill in the art possesses and the recent developments in the art, because of the overall unpredictability in the art, the lack of correlation in the prior art, the lack of working examples, and the quantity of experimentation needed for the breadth of the claims, a person of skill in the art could not practice the claimed invention herein, or a person of skill in the art could practice the claimed invention herein only with undue experimentation to test which condition associated with altered TCA
cycle metabolism  can be treated and/or prevented by a compound encompassed by the instant claims and with no assurance of success.  

[AltContent: arrow]
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106 and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 in drawn to a  method of treating a condition associated with altered TCA
cycle metabolism in a subject, the method comprising providing to a subject having a condition associated with altered TCA cycle metabolism a compound represented by a formula selected from the group consisting of (I), (II), (III), (IV), and (V); wherein formulae (IV) and (V) are:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 106 is rejected because it fails to provide sufficient notice to the public as to the scope of the claimed invention.  This is so because of the following reasons:
1) First, it is not clear what is the structure of claimed compounds of formulae (IV) or (V) required by claimed method of treatment. 
The claim terminology does not provide a chemical structure of claimed compounds of formulae (IV) or (V). 
Because the  structure and the connectivity of  beta-hydroxybutyrate, succinate and serine fragments in formula (IV) or the malate, succinate and serine fragments in formula (V) is not specified in the claim, there are two or more  plausible interpretations of the chemical structure of formulae (IV) and (V), rendering said claim indefinite.
In formula (IV), the serine fragment can be connected to hydroxybutyrate fragment via –OH; -NH2, or - COOH groups  which leads to different compounds, rendering claim 106 and its dependent indefinite.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

In formula (V) C-D-E wherein C is malate; D is succinate; and E is serine,  the connectivity of the malate, succinate and serine fragments is not specified, there are multiple plausible connectivity sites which lead to district chemical structures (see below), resulting in a lack of clarity of the claim.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Therefore, it is not clear what is the structure for claimed compound of formula (IV) or (V) of claim 106.
2) Second, it is not clear which diseases fall inside and outside of the scope of Claim 106. 
The Specification does not provide any biological data that would inform a person of ordinary skills in the art of the condition associated with altered TCA cycle metabolism that fall within the scope of the claimed invention. Instant disclosure does not provide any standard experimental protocol as a means for determining the scope of diseases that would fall within the claim. A person having ordinary skill in the art practicing in the same art would be on notice as to whether Claim 106 is being infringed.  
In view of these facts, a person of ordinary skills in the art would have to screen an undue number of diseases and disorders merely to determine whether or not he or she is excluded from practicing in that particular field and in order to determine whether or not a patent claim is infringed.
Therefore, claim 106 fails to adhere to the statutory purpose: to provide notice to the interested public as to what invention they are excluded from. Claim 106 and its dependent are indefinite.
Conclusion
Claims 106 and 116 are rejected. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA MURESAN whose telephone number is (571)-270-7587.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5:30 pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANA Z MURESAN/Primary Examiner, Art Unit 1622